MEMORANDUM ***
Blanca Estela Ledesma and her husband Gerardo Ledesma Olguin, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ summary affirmance of an immigration judge’s (“IJ”) decision denying their applications for cancellation of removal. We have jurisdiction under 8 U.S.C. § 1252. We review constitutional claims de novo, Ramirez-Perez v. Ashcroft, 336 F.3d 1001, 1004 (9th Cir.2003), and we deny the petition for review.
Because the IJ’s interpretation of the exceptional and extremely unusual hardship standard found in 8 U.S.C. § 1229b(b) falls within the broad range authorized by the statutory language, there was no violation of the petitioners’ due process rights. See id. at 1009. The petitioners’ contention that the IJ’s categorical approach to their case violated due process lacks merit because the record reflects that the IJ conducted an individualized analysis of their case, providing reasons why the petitioners failed to establish the requisite hardship for relief.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.